Exhibit M/I Homes, Inc. Computation of Ratio of Earnings to Fix Charges RATIO OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Six Months Ended June 30, 2008 2007 2006 2005 2004 2003 Earnings: (Loss) income from continuing operations before income taxes $ (80,187 ) $ (150,876 ) $ 45,306 $ 157,885 $ 143,659 $ 131,261 Add: Loss (income) of unconsolidated joint ventures (276 ) 892 60 (5 ) 112 96 Fixed charges from below 13,510 38,394 44,986 26,973 17,668 15,064 Interest amortized to cost of sales 6,312 18,397 12,241 8,263 5,221 4,806 Less: Interest capitalized (5,223 ) (18,118 ) (24,946 ) (9,851 ) (6,416 ) (7,425 ) Total (loss) earnings (a) $ (65,864 ) $ (111,311 ) $ 77,647 $ 183,265 $ 160,244 $ 143,802 Fixed Charges: Interest incurred (a) $ 9,925 $ 31,391 $ 39,071 $ 22,296 $ 14,758 $ 12,256 Amortization of debt costs 1,843 2,070 1,682 1,110 - - Rental expense interest factor 1,742 4,933 4,233 3,567 2,910 2,808 Total Fixed Charges $ 13,510 $ 38,394 $ 44,986 $ 26,973 $ 17,668 $ 15,064 Ratio of earnings to fixed charges - - 1.7 6.8 9.1 9.5 Coverage deficiency $ 79,374 $ 149,705 $ - $ - $ - $ - RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Dollars in Thousands) Six Months Ended June 30, 2008 2007 2006 2005 2004 2003 Total (loss) earnings – from above (a) $ (65,864 ) $ (111,311 ) $ 77,647 $ 183,265 $ 160,244 $ 143,802 Total fixed charges – from above 13,510 38,394 44,986 26,973 17,668 15,064 Preferred stock dividends (adjusted to pretax dollars) 7,738 11,795 - Combined fixed charges and preferred stock dividends $ 21,248 $ 50,189 $ 44,986 $ 26,973 $ 17,668 $ 15,064 Ratio of earnings to combined fixed charges and preferred stock dividends - - 1.7 6.8 9.1 9.5 Coverage deficiency $ 87,112 $ 161,500 $ - $ - $ - $ - (a) The Company records interest accrued on certain tax positions in income tax (benefit) provision.Interest included in “fixed charges” is only interest on third party indebtedness, and interest expense accrued on uncertain tax positions is excluded from the calculation of “earnings.” The ratio of earnings to fixed charges is determined by dividing earnings by fixed charges.Earnings consist of income from continuing operations before income taxes, (loss) income of unconsolidated joint ventures, fixed charges and interest amortized to cost of sales, excluding capitalized interest.Fixed charges consist of interest incurred, amortization of debt costs and that portion of operating lease rental expense (33%) deemed to be representative of interest.The ratio of earnings to combined fixed charges and preferred stock dividends is determined by dividing earnings by combined fixed charges and preferred stock dividends.Preferred stock dividends represent dividends on our 9.75% Series A Preferred Shares multiplied by the ratio which pre-tax income from continuing operations bears to income from continuing operations.
